Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of directing the plaintiff to furnish, within five days from the entry of the order herein, the particulars sought in defendant’s notice of motion except those specified in paragraphs 2, 3, 6, 7 and 8 of said notice of motion. If plaintiff is unable to give such particulars or any part thereof, she shall so state in her bill of particulars. In our opinion, the defendant is entitled to these particulars of plaintiff’s claim. Lazansky, P. J., Young, Kapper, Hagarty and Davis, JJ., concur.